DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 06/06/2022 is acknowledged.
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 06/06/2022.
Applicant has requested for possible rejoinder of claims, should a Group I claim be found allowable and the Group II claim is amended to include all limitations. Such a rejoinder will be granted in such a scenario.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “webs (3)” which appears to be a typographical error, as applicant has intentionally removed recitations of parenthetical reference numerals from the claims. It appears as though (3) should be removed as well. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “standing surfaces” in claims 1-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, applicant states “in each case” in line 2, it is unclear as to what the “cases” are. Is the claim stating that each angled web region  in the sequence follows one another and is spaced apart? Or is the claim indicating that the angled web regions are rearrangeable such that in each rearrangement the sequence is as claimed? For examination purpose the limitation will be understood to mean that each angled portion in the sequence is spaced apart from each other. 
Claim 9 recites the limitation "the respective base web" in  line 2.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites that the base webs are angled at least in regions when seen in the sectional plane. However, claim 1 already states that there are angled base web regions.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 & 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinghuber (EP1287780B1) in view of Sim (KR101191393B1).
As to claim 1, Klinghuber discloses a dish rack (Fig.1) for dishwashers, the dish rack comprising: a grid shaped rack base (Fig.1 ref 3) formed from base webs (Figs.1, 3, & 5 refs 4, 5, & 17); side walls connected to the rack base (Fig.1 ref 1), the sidewalls together with the rack base surrounding a rack interior space of the dish rack (see Figs.1-5); at least one of the rack base or the side walls having standing surface on an underside of the dish rack (see Figs.3-4 portion of ref 1 which extends below ref 3), said standing surfaces ending in a standing plane of the dish rack (plane where ref 4 of ref 3 is present).
Klinghuber does not teach the base webs have angled web regions which, as seen in a sectional plane orthogonal to the standing plane, are arranged at least in regions at an acute angle to the standing plane. However, such a configuration is known in the art, as evidenced by Sim.
Sim discloses an art related rack for a dishwasher (Fig.2), wherein dish supporters (Fig.2 ref 15) are part of a base web (Fig.2 refs 16 & 20). The dish supporters have angled portions when seen in a sectional view that is orthogonal to a standing plane (Fig.4 & 6). The supporters allow for supporting dishware and effective cleaning [0006 & 0038].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Klinghuber to provide the base webs with dish supporters in order to support dishware and promote effective cleaning (Sim [0006 & 0038]).
As to claim 2, Modified Klinghuber teaches the rack of claim 1, wherein the are angled in regions when seen in the sectional plane (see Sim Figs.4 & 6).
As to claim 3, Modified Klinghuber teaches the rack of claim 1, wherein the base webs have orthogonal regions below the angled portion which are orthogonal to the standing plane (see Sim Fig.4 refs 18 & 19), when seen in the sectional plane.
As to claim 4, Modified Klinghuber teaches the rack of claim 3, wherein the orthogonal web region merges into the angled web region (Sim Fig.4 refs 18/19 merge into refs 21/22), when seen from the section plane.
As to claim 5, Modified Klinghuber teaches the rack of claim 4, wherein the orthogonal web region encloses an obtuse angle with one of the angled web regions (see Sim Fig.4 angle between refs 18 and 21 or refs 19 and 22), when seen from the section plane.
As to claim 7, Modified Klinghuber teaches the rack of claim 1, wherein the base webs has a sequence of angle web regions along a longitudinal extent thereof (see Sim Fig.4 refs 21 & 22).
As to claim 8, Modified Klinghuber teaches the rack of claim 7, wherein the angled web regions follow one another in the sequence and are arranged spaced apart from one another in a direction of the longitudinal extent of the base web (see Sim Fig.4 repetition of either ref 21 or 22 is spaced apart and in sequence).
As to claim 9, Modified Klinghuber teaches the rack of claim 7, wherein the angled web regions are angled in different directions (Sim Fig.4 refs 21 and 22).
As to claim 10, Modified Klinghuber teaches the rack of claim 1, wherein the rack is meant for use in a dishwasher [0001]. It is also shown in Sim (Figs.6-8) that the dish rack is placed in a dishwasher above liquid nozzles (Figs.6-8 ref 37) such that fluid is directed towards the rack. Thus, a skilled artisan would have found it obvious to supply to rack in a dishwasher with such a configuration in order to clean dishware within the rack.
As to claim 11, Modified Klinghuber teaches the rack of claim 10, wherein the nozzles are arranged in rotatable washing arm of the dishwasher (Sim [0040] & Fig.8).

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klinghuber (EP1287780B1) in view of Sim (KR101147471B1), hereafter S1.
As to claim 1, Klinghuber discloses a dish rack (Fig.1) for dishwashers, the dish rack comprising: a grid shaped rack base (Fig.1 ref 3) formed from base webs (Figs.1, 3, & 5 refs 4, 5, & 17); side walls connected to the rack base (Fig.1 ref 1), the sidewalls together with the rack base surrounding a rack interior space of the dish rack (see Figs.1-5); at least one of the rack base or the side walls having standing surface on an underside of the dish rack (see Figs.3-4 portion of ref 1 which extends below ref 3), said standing surfaces ending in a standing plane of the dish rack (plane where ref 4 of ref 3 is present).
Klinghuber does not teach the base webs have angled web regions which, as seen in a sectional plane orthogonal to the standing plane, are arranged at least in regions at an acute angle to the standing plane. However, such a configuration is known in the art, as evidenced by S1.
S1 discloses an art related dishwasher rack (Fig.1), having a rack base formed by base webs (Fig.2 refs 15 & 16); a sidewall (Fig.1 ref 13); and a standing surface (best seen in Fig.3, portion ref sidewall that extends below rack base). The base web comprises a angled web portion (Fig.6 ref 16a), when seen in a sectional plane that is orthogonal to a standing plane (Fig.6). Such a configuration of the base web provides improved washing performance [0006, 0039, & 0046].
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify Klinghuber to provide the base webs with the inclined portions in order to support dishware and promote effective cleaning (S1 [0006, 0039, & 0046]).
As to claim 2, Modified Klinghuber teaches the rack of claim 1, wherein the are angled in regions when seen in the sectional plane (see S1 Fig.6).
As to claim 3, Modified Klinghuber teaches the rack of claim 1, wherein the base webs have orthogonal regions above the angled portion which are orthogonal to the standing plane (see S1 Fig.6 ref 19a), when seen in the sectional plane.
As to claim 4, Modified Klinghuber teaches the rack of claim 3, wherein the orthogonal web region merges into the angled web region (S1 Fig.6 ref 19a merges into ref 16a), when seen from the section plane.
As to claim 5, Modified Klinghuber teaches the rack of claim 4, wherein the orthogonal web region encloses an obtuse angle with one of the angled web regions (see S1 Fig.6 angle between refs 19a or 19b and ref 16a, see also annotated Figure below), when seen from the section plane.

    PNG
    media_image1.png
    140
    162
    media_image1.png
    Greyscale

As to claim 6, Modified Klinghuber teaches the rack of claim 1, wherein the angled web portions are arranged below the rack interior space (see S1 Fig.6, in conjunction with Figs.1-2)
As to claim 7, Modified Klinghuber teaches the rack of claim 1, wherein the base webs has a sequence of angle web regions along a longitudinal extent thereof (see S1 Fig.6).
As to claim 8, Modified Klinghuber teaches the rack of claim 7, wherein the angled web regions follow one another in the sequence and are arranged spaced apart from one another in a direction of the longitudinal extent of the base web (see S1 Fig.6 repetition of either ref 16 is spaced apart and in sequence).
As to claim 9, Modified Klinghuber teaches the rack of claim 7, wherein the angled web regions are angled in different directions (S1 Fig.6 ref 16a and opposite side inclined in different directions).
As to claim 10, Modified Klinghuber teaches the rack of claim 1, wherein the rack is meant for use in a dishwasher [0001]. It is also shown in S1 (Fig.7) that the dish rack is placed in a dishwasher above liquid nozzles (Fig.7 ref 42) such that fluid is directed towards the rack. Thus, a skilled artisan would have found it obvious to supply to rack in a dishwasher with such a configuration in order to clean dishware within the rack.
As to claim 11, Modified Klinghuber teaches the rack of claim 10, wherein the nozzles are arranged in rotatable washing arm of the dishwasher (S1 [0045] & Fig.7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clores (US20110253649A1) discloses a dishwasher rack with angled web portions having opposite directions and spaced apart from each other (Fig.3) .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Grau (US20140224696A1A1) discloses a dishrack with multidirectional angled web portions (Fig.1)8.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ammon (US20150114917A1) discloses a dishrack that utilizes triangular shaped wedges on a base web (Fig.11E) in order to prevent obstruction [0076].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naik (US20190290097A1) discloses a dishrack that utilizes a bottom portion with multiple different angles portions of the wire frame (reading on base web) in order to store and angle dishware for receiving a water jet (Fig.8).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Naik (US20180125330A1) discloses a dishrack with multiple different angled web portions in order to support the items placed within (Fig.3).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maier (US20160007824A1) discloses a dishrack with multiple angled web portions (Figs.1-3 & 6-8) above a standing surface (ref 7) such that plane in which the web portions are in is orthogonal to a standing surface plane. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith (EP1518490A1) disclose a dishware basket with an angled web portion on a base for holding dishware (Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Purushothaman (US20070039971A1) discloses a dishrack, wherein it is known to supply conical holes in the base of a dishrack in order to improve wetting and drying [0020 & 0036].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gocmen (US20180344127A1) discloses a dishrack that utilizes an angled portion in order to deflect water to a desired area (Figs.4-6).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Baudin (FR2760624A1) discloses a dishrack wherein holes in the rack are formed via angular portions (Figs.1 & 3) in order to retain waste (lines 62-68).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kaczmarek (WO2006069827A1) discloses a dishrack which utilizes deflecting angular portions in order to effectively target and wash a desired area (see Figs.1-2).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sim (KR101333644B1) discloses a dishrack having a base with angled portions below an interior of the rack (Fig.5) the angular portions repeat in sequence with different directions (Figs.5 & 8-14).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/SPENCER E. BELL/Primary Examiner, Art Unit 1711